Citation Nr: 1046992	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), including on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1957.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2006 and June 2007 decisions rendered by the 
Louisville, Kentucky Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the October 2006 decision, the RO 
granted service connection for COPD and assigned an initial 30 
percent disability rating.  In the June 2007 decision, the RO 
denied the Veteran's claim for TDIU.   

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

Since the effective date for the grant of service connection, the 
Veteran's COPD was not manifested by FEV-1 of 40- to 55- percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40- to 55- percent predicted, or; maximum oxygen consumption of 
15 to 20 ml/kg in (with cardiorespiratory limit).


CONCLUSION OF LAW

The criteria for an initial disability rating in excess than 30 
percent for chronic obstructive pulmonary disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.97, Diagnostic Code 6604 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  Under the VCAA, VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

After having carefully reviewed the record on appeal, the Board 
concludes that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in May 2003, prior to the initial adjudication of the 
claim, which informed him, generally, of the requirements needed 
to establish service connection for a lung disability.  In 
accordance with VCAA, the letter informed the Veteran what 
evidence and information he was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  
Additional medical records were subsequently added to the claims 
file.

In December 2007, after granting the claim and receiving the 
Veteran's notice of disagreement with respect to the disability 
rating assigned, the RO sent the Veteran a letter advising him of 
the criteria for an increased disability rating.  In addition, 
the Veteran was informed in a Mach 2006 letter as to how VA 
determines appropriate disability ratings and sets effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, however, the Court also declared, that 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  Id. at 491.  
As such, no further VCAA notice is required with respect to the 
Veteran's claim for a higher initial disability rating.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records of VA 
medical center (VAMC) and private medical treatment reported by 
the Veteran.  He was also afforded VA examinations for COPD in 
January 2002, June 2003, and May 2007.  

Concerning these VA examinations, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The reports of the examinations 
reflect that the examiners reviewed the Veteran's complete claims 
file, to include his service treatment records and past medical 
history.  They recorded his current complaints, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2010).

II.  Initial Evaluation for COPD

The Veteran worked as a deck hand and barber in the Navy from 
1954 to 1957.  In 1957, he suffered a right-sided pneumothorax, 
which required treatment with bed rest.  In August 2003, the 
Veteran submitted a private medical opinion indicating that his 
current obstructive lung disease was due to exposure to asbestos 
while in the Navy.  In the October 2006 rating decision on 
appeal, the RO granted service connection for COPD and assigned 
an initial 30 percent disability rating.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2010).

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Respiratory disorders are evaluated under Diagnostic Codes 6600 
through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 
4.96(a), ratings under these diagnostic codes will not be 
combined with each other.  Rather, a single rating will be 
assigned under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation only 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a) (2010).

The Board notes that 38 C.F.R. § 4.96, governing the evaluation 
of respiratory disorders, was amended during the pendency of the 
Veteran's appeal, effective October 6, 2006.  The revision 
provides that, when applying Diagnostic Codes 6600, 6603, 6604, 
6825-6833, and 6840- 6845, pulmonary function tests (PFTs) are 
required except: (i) When the results of a maximum exercise 
capacity test are of record and are 15 ml/kg/min or less; if a 
maximum exercise capacity test is not of record, evaluation is 
based on alternative criteria; (ii) when pulmonary hypertension 
(documented by an echocardiogram or cardiac catheterization), cor 
pulmonale, or right ventricular hypertrophy has been diagnosed; 
(iii) when there have been one or more episodes of acute 
respiratory failure; or (iv) when outpatient therapy oxygen is 
required. 38 C.F.R. § 4.96(d)(1).

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon 
Dioxide by the Single Breath Method) test is not of record, 
evaluation may be based on alternative criteria as long as the 
examiner states why that test would not be useful or valid in a 
particular case.  38 C.F.R. § 4.96(d)(2).  When the PFTs are not 
consistent with clinical findings, evaluation is based on the 
PFTs unless the examiner states why they are not a valid 
indication of respiratory functional impairment in a given case. 
38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required 
when PFTs are done for disability evaluation purposes except when 
the results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator tests should not be 
done and states why.  38 C.F.R. § 4.96(d)(4).

When evaluating based on PFTs, post-bronchodilator results are 
used in applying evaluation criteria in the rating schedule 
unless the post-bronchodilator results were poorer than the pre-
bronchodilator results, in which case the pre- bronchodilator 
values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  
When there is a disparity between the results of different PFT 
FEV-1 (Forced Expiratory Volume in 1 Second) and FVC (Forced 
Vital Capacity), so that the level of evaluation would be 
different depending on which test result is used, the test result 
is used that the examiner states most accurately reflects the 
level of disability.  38 C.F.R. § 4.96(d)(6).  

Here, the service-connected COPD is rated as 30 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6604.  Diagnostic Code 
6604 provides for a 30 percent rating where pulmonary function 
tests (PFTs) show any of the following: FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56 to 65 
percent predicted.  A 60 percent rating is warranted where PFTs 
show any of the following: FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit.)  A 100 percent rating is 
warranted where PFTs show any of the following: FEV-1 less than 
40 percent predicted, FEV-/FVC less than 40 percent; or DLC (SB) 
less than 40 percent predicted, or maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or corpulmale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension (shown by Echo 
or cardiac cauterization), or episodes of acute respiratory 
failure, or requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6604 (2010).  

The Board has reviewed the VA and private medical evidence and 
the pulmonary function studies of record but finds that the 
criteria for an initial rating in excess of 30 percent is not 
warranted.  In this respect, during VA examination in January 
2002, a physical examination revealed a small airway obstructive 
disease.  There was no evidence of cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension.  There was no 
weight loss or gain and no evidence of restrictive airway 
disease.  Pulmonary function testing revealed a FVC-1 of 70 
percent of predicted value, a FVC was 68 percent predicted, and 
the FEV-1/FVC ratio was 74 percent predicted of 68 percent.  
These findings do not approximate the criteria for a 60 percent 
or higher rating.  

An August 2002 VA pulmonary test revealed a FVC of 79 percent 
predicted, an FEV1 of 64.7 percent predicted, and an FEV1/FVC 
ratio of 62 percent.  In addition, DLCO by the single breath 
method was 68 percent of predicted.  These results are consistent 
with the 30 percent disability rating assigned.  

Similarly, during the June 2003 VA examination, the Veteran 
complained of dyspnea on exertion and x-rays revealed a calcified 
pleural plaque and some interstitial changes.  While the PFT 
results are not of record, the examiner noted that lung volumes 
revealed a "slightly decreased vital capacity" and an increased 
residual volume of 138 percent of predicted.  Defusing capacity 
was 70 percent of predicted and corrected to 87 percent when 
adjusted for alveolar volume.  The examiner characterized the 
results as indicating only a "mild obstructive lung disease" 
and "a very mildly decreased diffused capacity."  These results 
do not nearly approximate the criteria for a 60 percent or 
greater rating.  

An August 2003 letter from private pulmonologist D. G., M.D. 
includes an opinion that the current lung disease is due to 
active duty service but does not include any PFT tests.  Thus, 
the letter does not serve to support the claim for an increased 
rating.  

A December 2006 report from Dr. B. G. notes the Veteran's 
complaints of getting short of breath while walking up stairs or 
walking one block on level ground.  It also notes his reports of 
nonproductive cough and intermittent wheezing.  PFT revealed FEV-
1 of 71 percent predicted and FEV-1/FVC of 96 percent predicted.  
It does not appear that DLCO testing was performed.  The 
interpretation was "mild COPD and mild restrictive pulmonary 
disease."  These results would correspond to only a 10 percent 
rating under Diagnostic Code 6604, and thus, would not support 
the claim for a higher initial rating.   

The Veteran underwent VA pulmonary function testing in March 2007 
and a VA examination in May 2007.  Results showing a FEV-1 
predicted of 64 percent corresponds to the 30 percent rating 
already in effect.  Similarly, the results showing a FEV1/FVC 
ration of 65 also corresponds to a 30 percent rating.  Similarly, 
DLCO scores of 85 would only correspond with the 10 percent 
rating and would not support the claim for increase.  The VA 
examiner noted that disease had become progressively worse since 
onset and that he was no longer able to participate in household 
chores or cleaning.  Nevertheless, there were no objective 
reports of symptoms that would approximate the rating criteria 
for an evaluation in excess of 30 percent under Diagnostic Code 
6604.

VA PFT in April 2008 revealed FEV-1 of 69 percent predicted and 
FEV-1/FVC of 63 percent.  He had a DLCO of 83 percent.  These 
results correspond to a 10 or 30 percent evaluation and do not 
approximate the criteria for a 60 percent rating under Diagnostic 
Code 6604.  

In sum, after considering the objective medical evidence and the 
competent lay evidence, the Board finds that the criteria for an 
initial rating for COPD in excess of 30 percent have not been 
met.  In making this determination, consideration has been given 
to the assignment of staged ratings (different percentage ratings 
for different periods since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not indicated 
because the weight of the credible evidence shows that the 
Veteran's service-connected COPD has warranted a rating no higher 
than 30 percent.  

Finally, the rating schedule represent as far as is practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 3.321(a), 
(b) (2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1). (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that the rating criteria reasonably 
describe the Veteran's COPD disability.  While the Board herein 
is referring the claim for TDIU on an extra-schedular basis, the 
Board notes that consideration of a claim under 38 C.F.R. § 3.321 
and 38 C.F.R. § 4.16(b) are based on different factors.  As VA's 
General Counsel stated "[a] claimant's assertions that he or she 
is unemployable due to service-connected disability within the 
purview of section 4.16(b) would not inherently implicate an 
assertion that the schedular ratings are inadequate to compensate 
for the average impairment of earning capacity due to the 
claimant's disabilities."  VAOPGCPREC 6-96 (April 16, 1996).  

As the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 30 percent for COPD is denied.  


REMAND

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b) (2010).  It is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2010).

Although the Board may not assign an extraschedular rating in the 
first instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the RO 
for referral to those officials is warranted.  See 38 C.F.R. § 
4.16(b) (2009); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding 
that the Board is precluded from assigning an extra-schedular 
rating in the first instance, but the Board is not precluded from 
considering whether referral to the VA officials is warranted); 
see also VAOPGCPREC 6-96 (Aug. 16, 1996).

Here, the Veteran's sole service-connected disability is COPD, 
rated at 30 percent disabling.  Hence, he does not meet the 
criteria for consideration of a TDIU under 4.16(a).  The Veteran 
has indicated, however, that the COPD prevents him from working.  
For instance, he reports that he last worked assembling bicycles 
at a Wal-Mart in 2003.  Most significantly, the VA examiner in 
May 2007 indicated that the COPD disability resulted in 
"severe" effects on the Veteran's ability to conduct chores, 
shopping, exercise, sports, and recreation.  Moreover, the 
examiner concluded that the "veteran is Unemployable for both 
Physical and Sedentary employment due to his Pulmonary Condition.  
Frequent infections and coughing interfere with sedentary 
activities."  The opinion was not based on a review of the 
Veteran's claims file; however, the examiner indicated that he 
reviewed the Veteran's VA outpatient treatment records.  The 
contemporaneous treatment records do indicate frequent medical 
visits due to coughing with sputum production.  (See for example, 
VA outpatient treatment records dated March 2008, May 2008, 
December 2008, and February 2009.)   

Given the objective medical evidence documenting the effect of 
the service-connected disability on the Veteran's ability to 
maintain employment, the Board finds that the criteria for 
referral for consideration of TDIU under 38 C.F.R. § 4.16(b) have 
been met.  

As such, this case must be referred to the Under Secretary for 
Benefits, Director of Compensation and Pension Service, or other 
appropriate designate for consideration of a TDIU on an extra-
schedular basis under 38 C.F.R. § 4.16(b).  

Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Have the Under Secretary for Benefits, 
Director of Compensation and Pension Service, 
or other appropriate designee consider the 
Veteran's TDIU claim alternatively on an 
extra-schedular basis under 38 C.F.R. § 
4.16(b).

2.  If after this special consideration a 
TDIU is not granted, send the Veteran an SSOC 
and give him and his representative time to 
submit additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
this claim on this remaining basis.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


